EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 01/19/2022 with Applicant Attorney Mr. Bret Petersen. An e-mail with the amendment was received from Mr. Bret Petersen on 01/19/ 2022 (attachment enclosed).
	The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 

Listing of Claims:

1.	(Currently amended)	A system, comprising: 
a processor; and 
a memory, coupled to the processor, that stores executable instructions that, when executed by the processor, cause the processor to:
store, in association with a backup GWR (gateway resource), a first P2B (primary to backup) pairing coefficient, and a second P2B pairing coefficient, the first P2B pairing coefficient corresponding to a first P2B pairing, from a first primary GWR to the backup GWR, and the second P2B pairing coefficient corresponding to a second P2B pairing, from a second primary GWR to the backup GWR, wherein a magnitude of the first P2B pairing coefficient and the second P2B pairing coefficient is a measure of system impact, including system performance costs, of switching from the first primary GWR and second primary GWR to the backup gateway resource; 
store, in association with the backup GWR, a first B2P (backup to primary to backup) pairing coefficient and a second B2P pairing coefficient, the first B2P pairing coefficient being indicative of a metric of switching from the backup GWR to the first primary GWR, and the from the backup GWR to the first primary GWR and to second primary GWR; 
receive a first unavailability metric and a second unavailability metric, from the first primary GWR and the second primary GWR, respectively, and a third unavailability metric from the backup GWR;  
select, responsive at least in part to a conjunction of the first unavailability metric and the second unavailability metric exceeding respective GWR thresholds, a selected P2B pairing among the first P2B pairing and the second P2B pairing, based at least partially on the first P2B pairing coefficient, the second P2B pairing coefficient, the first B2P pairing coefficient, and the second B2P pairing coefficient; and
switch a traffic to the backup GWR from the one among the first primary GWR and second primary GWR that corresponds to the selected P2B pairing.

2.	(Original)	The system of claim 1, wherein the first P2B pairing coefficient is indicative of a metric of switching according to the first P2B pairing, and the second P2B pairing coefficient is indicative of a metric of switching according to the second P2B pairing.

3.	(Original)	The system of claim 1, wherein:
the first primary GWR is a first primary channel, and the second primary GWR is a second primary channel, the first primary channel being carried by at least one gateway, and the second primary channel being carried by at least one gateway,
the backup GWR is a backup channel, carried by at least one gateway, and
the first P2B pairing coefficient and the second P2B pairing coefficient have a relation indicative of system performance impact of a switch over from the first primary channel to the backup channel in comparison to system performance impact of a switch over from the second primary channel to the backup channel.

4.	(Original)	The system of claim 1, wherein:

based on the selected P2B pairing being the first P2B pairing, the reverse switch-back hysteresis threshold is less than a first forward switch threshold, and
based on the selected P2B pairing being the second P2B pairing, the reverse switch-back hysteresis threshold is less than a second forward switch threshold.

5.	(Original)	The system of claim 4, wherein the executable instructions further include instructions that, when executed by the processor, cause the processor to:
adjust the reverse switch-back hysteresis threshold in accordance with seasonal variations, or detection of component aging, or detection of certain diversity switch frequency occurrences, or any combination or sub-combination thereof.  

6.	(Previously Presented)	The system of claim 1, wherein: 
the first unavailability metric is based at least partially on a capacity metric of the first primary GWR, a coverage metric of the first primary GWR, or a fade metric of the first primary GWR, or any combination or sub-combination thereof, and 
the second unavailability metric is based at least partially on a capacity metric of the second primary GWR, a coverage metric of the second primary GWR, a fade metric of the second primary GWR, or any combination or sub-combination thereof.

7.	(Original)	The system of claim 1, wherein the executable instructions further include instructions that, when executed by the processor, cause the processor to:
assign a first priority coefficient to the first primary GWR and a second priority coefficient to the second primary GWR,
wherein:
to select the selected P2B pairing is further based at least partially on a relative magnitude of the first priority coefficient and the second priority coefficient.  

8.	(Original)	The system of claim 7, wherein to select the selected P2B pairing is further based at least partially on relative magnitude of the first P2B pairing coefficient weighted 

9.	(Original)	The system of claim 1, wherein the backup GWR is a first backup GWR, and the selected P2B pairing is a first priority P2B pairing, and wherein the executable instructions further include instructions that, when executed by the processor, cause the processor to:
store a third P2B pairing coefficient, corresponding to a third P2B pairing, a fourth P2B pairing coefficient, corresponding to a fourth P2B pairing, a third B2P pairing coefficient, and a fourth B2P pairing coefficient, the third P2B pairing being from the first primary GWR to a second backup GWR, and the fourth P2B pairing being from the second primary GWR to the second backup GWR; and
receive a fourth unavailability metric, from the second backup GWR, 
wherein to select the first priority P2B pairing is among a selecting of the first priority P2B pairing and a second priority P2B pairing and is based at least partially on a comparing of a sum of the first P2B pairing coefficient and the fourth P2B pairing coefficient to a sum of the second P2B pairing coefficient and the third P2B pairing coefficient.
 
10.	(Currently Amended)	A method, comprising:
storing, in association with a backup GWR (gateway resource), a first P2B (primary to backup) pairing coefficient, a second P2B pairing coefficient, a first B2P (backup to primary to backup) pairing coefficient, and a second B2P pairing coefficient, wherein:
the first P2B pairing coefficient corresponds to a first P2B pairing, from a first primary GWR to the backup GWR, and the second P2B pairing coefficient corresponds to a second P2B pairing, from a second primary GWR to the backup GWR, wherein a magnitude of the first P2B pairing coefficient and the second P2B pairing coefficient is a measure of system impact, including system performance costs, of switching from  the first primary GWR and second primary GWR to the backup gateway resource, and

receiving a first unavailability metric and a second unavailability metric, from the first primary GWR and the second primary GWR, respectively, and a third unavailability metric from the backup GWR;  
selecting, responsive at least in part to a conjunction of the first unavailability metric and the second unavailability metric exceeding respective GWR thresholds, a selected P2B pairing among the first P2B pairing and the second P2B pairing, based at least partially on the first P2B pairing coefficient, the second P2B pairing coefficient, the first B2P pairing coefficient, and the second B2P pairing coefficient; and
switching a traffic to the backup GWR from the one among the first primary GWR and second primary GWR that corresponds to the selected P2B pairing.

11.	(Original)	The method of claim 10, wherein the first P2B pairing coefficient is indicative of a metric of switching according to the first P2B pairing, and the second P2B pairing coefficient is indicative of a metric of switching according to the second P2B pairing.

12.	(Original)	The method of claim 10, wherein:
the first primary GWR is a first primary channel, and the second primary GWR is a second primary channel, the first primary channel being carried by at least one gateway, and the second primary channel being carried by at least one gateway,
the backup GWR is a backup channel, carried by at least one gateway, and
the first P2B pairing coefficient and the second P2B pairing coefficient have a comparative relation indicative of a comparison of system performance impact of a switch over from the first primary channel to the backup channel to system performance impact of a switch over from the second primary channel to the backup channel.

13.	(Original)	The method of claim 10, wherein:
switching the traffic to the backup GWR includes determining a reverse switch-back hysteresis threshold, 

the reverse switch-back hysteresis threshold, when the selected P2B pairing is the second P2B pairing, is less than a second forward switch threshold.

14.	(Original)	The method of claim 13 wherein the method further includes: 
adjusting the reverse switch-back hysteresis threshold in accordance with seasonal variations, or detection of component aging, or detection of certain diversity switch frequency occurrences, or any combination or sub-combination thereof.  

15.	(Previously Presented)	The method of claim 10, wherein: 
the first unavailability metric is based at least partially on a capacity metric of the first primary GWR, a coverage metric of the first primary GWR, or a fade metric of the first primary GWR, or any combination or sub-combination thereof, and 
the second unavailability metric is based at least partially on a capacity metric of the second primary GWR, a coverage metric of the second primary GWR, a fade metric of the second primary GWR, or any combination or sub-combination thereof.

16.	(Currently Amended)	The method of claim 10, wherein the method further includes assigning a first priority coefficient to the first primary GWR and a second priority coefficient to the second primary GWR,
wherein[[:]] selecting the selected P2B pairing is further based at least partially on a relative magnitude of the first priority coefficient and the second priority coefficient.  

17.	(Original)	The method of claim 16, wherein selecting the selected P2B pairing is further based at least partially on relative magnitude of the first P2B pairing coefficient weighted by the first priority coefficient and the second P2B pairing coefficient weighted by the second priority coefficient.  


storing a third P2B pairing coefficient, corresponding to a third P2B pairing, a fourth P2B pairing coefficient, corresponding to a fourth P2B pairing, a third B2P pairing coefficient, and a fourth B2P pairing coefficient, the third P2B pairing being from the first primary GWR to a second backup GWR, and the fourth P2B pairing being from the second primary GWR to the second backup GWR; and
receiving a fourth unavailability metric, from the second backup GWR, 
wherein:
selecting the first priority P2B pairing is among the first priority P2B pairing and a second priority P2B pairing and is based at least partially on a comparing of a sum of the first P2B pairing coefficient and the fourth P2B pairing coefficient to a sum of the second P2B pairing coefficient and the third P2B pairing coefficient.

19.	(Currently Amended)	 A system, comprising: a processor; and a memory, coupled to the processor, that stores executable instructions that, when executed by the processor, cause the processor to:
store, in association with each of a plurality of GWRs (gateway resources), a plurality of pairing coefficients, each of the pairing coefficients corresponding to a pairing of the GWR to a different other GWR among the plurality of GWRs, wherein a magnitude of the pairing coefficient is a measure of system impact, including system performance costs, of switching from a primary gateway to a backup gateway;
wherein the plurality of pairing coefficients include: a first P2B (primary to backup) pairing coefficient, and a second P2B pairing coefficient, the first P2B pairing coefficient corresponding to a first P2B pairing, from a first primary GWR to the backup GWR, and the second P2B pairing coefficient corresponding to a second P2B pairing, from a second primary GWR to the backup GWR, wherein a magnitude of the first P2B pairing coefficient and the second P2B pairing coefficient is a measure of system impact, including system performance costs, of switching from the first primary GWR and second primary GWR to the backup gateway resource; 
, wherein a magnitude of the first B2P pairing coefficient and the second B2B pairing coefficient is a measure of system impact, including system performance costs, of switching from the backup GWR to the first primary GWR and second primary GWR;
receive a plurality of performance metrics, each from a corresponding one of the GWRs, each received performance metric reflecting a weighted sum of current values for each of a plurality of different component metrics for the GWR;
select, in response to the received performance metric from each of a plurality of the GWRs exceeding a corresponding threshold, R GWRs from which to switch traffic, R being an integer;
select, for each of the R GWRs, a corresponding backup GWR from among other of the GWRs; and
switch traffic, from a GWR among the R GWRs, over to the GWR's corresponding backup GWR, 
wherein:
to select, for each of the R GWRs, its corresponding backup GWR is based at least in part on a comparison of the pairing coefficient for the pairing of the GWR to its corresponding backup GWR in relation to the pairing of the GWR to other of the GWRs. 

20.	(Previously Presented)  The system of claim 19, wherein the executable instructions further include instructions that, when executed by the processor, cause the processor, after switching traffic from GWRs among the plurality of the R GWRs to corresponding backup GWRs, R being an integer, to:
select one of the corresponding backup GWRs to which traffic was switched, for switch over back to the GWR from which the traffic was switched, based at least in part on the pairing coefficient of a pairing from the backup GWR to the GWR from which the traffic was switched. 

Reasons for Allowance
The claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 1, 10 and 19, where, include: 

wherein a magnitude of the pairing coefficient is a measure of system impact, including system performance costs, of switching from a primary gateway to a backup gateway;

wherein a magnitude of the first P2B pairing coefficient and the second P2B pairing coefficient is a measure of system impact, including system performance costs, of switching from the first primary GWR and second primary GWR to the backup gateway resource; 
wherein a magnitude of the first B2P pairing coefficient and the second B2B pairing coefficient is a measure of system impact, including system performance costs, of switching from the backup GWR to the first primary GWR and second primary GWR; 

	The closest prior art of record (Vedula et al. (US- 2017/0118067-A1), “GATEWAY REDUNDANCY PROTOCOL FOR COMMUNICATIONS NETWORKS”; and  Gohite et al (US- 2016/0286462-A1), “PROTECTION AGAINST FADING IN A NETWORK RING”; 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        


/KIBROM T HAILU/Primary Examiner, Art Unit 2461